Citation Nr: 0613624	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  99-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed ulcer 
disorder.  

2.  Entitlement to service connection for a claimed right 
knee disorder.  

3.  Entitlement to service connection for a claimed left knee 
disorder.  

4.  Entitlement to service connection for a foot disorder, 
claimed as plantar warts or tinea pedis.  

5.  Entitlement to service connection for a claimed bilateral 
impaired vision.  

6.  Entitlement to service connection for a claimed cervical 
spine disorder.  

7.  Entitlement to service connection for a claimed left arm 
disorder.  

8.  Entitlement to an increased evaluation for the service-
connected lumbar spine strain with nerve root impingement 
syndrome and arthritis, currently evaluated as 40 percent 
disabling.  

9.  Entitlement to an increased evaluation for the service-
connected hemorrhoids, currently evaluated as 10 percent 
disabling.  

10.  Entitlement to a compensable evaluation for the service-
connected pes planus, with callus formation.  

11.  Entitlement to a compensable evaluation for the service-
connected pseudofolliculitis barbae.  



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to July 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the RO.  

The Board denied the veteran's claims in an October 2005 
decision.  The veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
January 2006, the Court granted a December 2005 Joint Motion 
of the veteran and the Secretary of Veterans Affairs 
(Secretary) to vacate and remand the Board decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In the aforementioned joint motion, the veteran and the 
Secretary cited to the absence of Social Security 
Administration (SSA) records corresponding to a favorable 
March 1994 SSA decision.  Accordingly, further efforts are 
needed to obtain such records.  

The Board also notes that, on multiple occasions dated 
through June 2005, the veteran failed to report to VA 
examinations addressing his claims.  In the Joint Motion, 
however, the veteran and the Secretary noted in regard to 
these previously scheduled examinations that the veteran now 
"will cooperate in securing evidence in order for VA to 
assist him in developing his claims.  See Wood v. Derwinski,  
1 Vet. App. 190, 193 (1991).  

It thus appears that an additional examination will need to 
be scheduled so as to comply with the joint remand and 
subsequent Court order.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  The 
letter must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  All records of medical treatment 
associated with the favorable March 1994 
SSA decision should be requested from 
that agency.  All records secured by the 
RO must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.  

3.  Then, the veteran should be afforded 
a VA medical examination, with an 
appropriate examiner.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

As to the veteran's claimed ulcer 
disorder; right and left knee disorders; 
foot disorder, claimed as plantar warts 
or tinea pedis; bilateral impaired 
vision; cervical spine disorder; and left 
arm disorder, the examiner should first 
indicate whether he has current diagnoses 
corresponding to each disorder.  For each 
disorder diagnosed by the examiner, an 
opinion should be offered as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
such disorder, if present, is related to 
the veteran's period of active service.  

As to the veteran's service-connected 
lumbar spine disorder; hemorrhoids; pes 
planus, with callus formation; and 
pseudofolliculitis barbae, the examiner 
should list all current symptoms and 
describe the degree of severity of each 
disorder.  

In regard to the lumbar spine disorder, 
the examiner should specifically provide 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, the frequency and duration 
of incapacitating episodes in the past 
year, and chronic neurological 
dysfunction of the lower extremities.  

As to pseudofolliculitis barbae, the 
examiner should specifically note the 
area covered by this disorder (in square 
centimeters), as well as the degree of 
resultant disfigurement.  

Any further tests or studies deemed 
necessary by the examiner should be 
conducted.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.  

If deemed necessary, the veteran may be 
provided multiple examinations addressing 
specific disorders.  This matter is left 
up to the discretion of the RO.  

4.  The examination report(s) should then 
be reviewed to ensure that all questions 
addressed by the Board have been 
adequately addressed.  If not, the 
report(s) should be returned to the 
examiner(s) for completion.  

5.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of one or more claims remains less than 
fully favorable to the veteran, he should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



